Citation Nr: 0945290	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the Veteran's death as a result of VA medical care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1955 to August 1957.  He died in December 
2002, and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), in which the benefit sought on 
appeal was denied. 


FINDING OF FACT

The Veteran's death was not proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, to include any 
failure to timely diagnose and treat lung cancer, and provide 
medical or surgical treatment; and there is no competent 
evidence of record that the Veteran's death was due to an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.361 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the appellant of the type of 
information and evidence that VA will seek to provide, and of 
the type of information and evidence, the claimant is 
expected to provide.  38 C.F.R. § 3.159(b).  VA must provide 
such notice to the claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  These VCAA notice 
requirements apply to all elements of a claim for service 
connection, so VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

With regards to the appropriate notice required for 38 
U.S.C.A. § 1151 claims, the Board notes that the October 2005 
and May 2006 VCAA letters informed the appellant what 
information and evidence was needed to support a claim for 
DIC under 38 U.S.C.A. § 1151, including evidence showing that 
the deceased Veteran died as a result of undergoing VA 
hospitalization, medical or surgical treatment, examination, 
or training.  In addition, it is clear from the appellant's 
statements that she had actual knowledge of the evidence 
needed to substantiate a claim for DIC under 38 U.S.C.A. § 
1151.  Specifically, in her May 2006 notice of disagreement, 
the appellant indicated that her husband's death was a result 
of VA failure to provide aggressive treatment for lung 
cancer.  Therefore, the Board finds that VA has discharged 
its duty to notify.  The appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of this claim and she has been given ample time to 
respond.

In addition to its duty to notify, or inform the appellant 
with regard to her claim, VA also has a duty to assist the 
appellant in the development of the claim.  This duty 
includes assisting the appellant in the procurement of 
service treatment records and records of pertinent medical 
treatment since service, and providing the appellant a 
medical examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  The Board notes the 
appellant's contention regarding the lack of VA Medical 
Center quality assurance records in the claims folder; 
however, there is no indication that these records (if they 
exist) are necessary for VA review prior to adjudication of 
the claim.  There is sufficient evidence contained in the VA 
treatment records regarding the quality and timeliness of the 
Veteran's care from VA medical professionals.  The Board can 
proceed with adjudication of the claim. 

Additionally, the Board notes that there is no VA medical 
opinion addressing the etiology of the Veteran's death.  The 
Board finds, however, that there is no reasonable possibility 
that such a medical opinion would aid in substantiating the 
claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). See also 
38 U.S.C.A. § 5103A(a) (West 2002).  In this regard, the 
record contains no competent evidence suggesting that the 
Veteran's demise was related to the manner of treatment 
provided by VA medical personnel.  The only evidence 
supporting the claim consists of the appellant's statements 
asserting: that the Veteran did not receive treatment for his 
lung cancer in a timely manner; that more aggressive 
treatments were never discussed with her; and that these 
lapses were errors in treatment that led, in her opinion, to 
the hastening of the Veteran's death.  

As will be discussed in further detail below, however, the 
record shows that the Veteran received treatment for his lung 
cancer at two VA medical facilities, by a number of medical 
specialists, and there is no opinion on file, which even 
remotely suggests that the Veteran did not receive adequate 
care to treat his lung cancer.  Moreover, the record shows 
that some of the delays in the Veteran's treatment were 
exacerbated by his own actions - his decision to forgo 
further evaluations earlier on, preference to receive 
treatment in Newington, and failure to show for appointments.  
Under these circumstances, the Board finds that a VA medical 
opinion is not necessary to substantiate the appellant's 
claim.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Entitlement to DIC under 38 U.S.C.A. § 1151

Factual Background

The appellant seeks DIC benefits pursuant to 38 U.S.C. § 1151 
for the cause of the Veteran's death, which she contends is 
the result of VA medical care.  She contends that the 
Veteran's life may have been extended if the VA had treated 
his lung cancer in a timely manner.  The appellant indicates 
that it took over two years for the Veteran to receive VA 
pulmonary care after VA medical personnel first raised 
concerns about a persistent lesion on the lung.  She further 
noted that, once the Veteran was finally diagnosed with lung 
cancer, it took over two months to obtain an oncology 
appointment.  She states that they were repeatedly told that 
the Veteran was a good candidate for lung surgery, but that 
he never underwent surgery and he did not begin to receive 
the alternative chemotherapy treatment until November 2002, 
just prior to being informed that he had only 24-48 hours to 
live.  

The appellant maintains that the Veteran was not provided the 
appropriate level of care in a timely fashion, and that he 
should have been afforded such at the VA Medical Centers.  
She asserts that the lack of appropriate, timely care was 
negligence, and that the negligent actions of VA healthcare 
professionals contributed to the Veteran's death, and that as 
such, she is entitled to DIC under the provisions of 38 
U.S.C.A. § 1151.

A review of the medical evidence shows that the Veteran was 
admitted at the VA Medical Center in West Haven (West Haven) 
on January 5, 2000 for pneumonia.  An earlier chest x-ray 
performed at VA Medical Center in Newington (Newington) 
revealed an ill-defined, nodular opacity in the right upper 
lobe and a patchy density in the left lower lobe.  A repeat 
x-ray at West Haven showed similar findings.  

In the January 2000 hospital discharge summary, it was noted 
that the physician recommended that the Veteran follow up 
with another chest x-ray in two to four weeks, because of 
potential for neoplasm given the Veteran's history of tobacco 
use and the findings from the chest x-ray.  The discharge 
summary also showed that the Veteran signed out of the 
hospital against medical advice to stay for further 
observations and to complete his antibiotic treatment.  The 
Veteran indicated that he would follow-up with his primary 
care physician in Newington. 

A February 2000 outpatient record noted that the findings 
from a repeat chest x-ray continued to show a persistent 
lesion on the Veteran's lung.  The report of an April 2000 CT 
chest scan also continued to show evidence of a lesion on the 
lung.  In an April 2000 outpatient record, the primary care 
physician noted that the Veteran would be referred to the 
Pulmonary Clinic for further evaluation of the lesion and 
that a request for a pulmonary consult was placed.  A May 23, 
2000 record shows that the Veteran was seen for a pulmonary 
function studies consult and that the pulmonary function 
tests were completed.  The Veteran was referred to the chest 
clinic for a consultation.  On June 9, 2000, the Veteran met 
with another pulmonologist from the chest clinic.  

An August 2000 chest x-ray continued to reveal a lung lesion, 
and the Veteran was scheduled for a follow-up appointment 
with the chest clinic in December 2000.  A February 2001 
outpatient treatment record shows that the Veteran was 
diagnosed with status post pneumonia in the left lower lobe 
with evidence of persistent lesions, but it also shows that 
the Veteran refused any further evaluation, including biopsy 
of his lung.  Subsequent August 2001 and February 2002 
outpatient records continue to show that the Veteran refused 
any further evaluation.  

On February 14, 2002, the Veteran was seen in Newington for 
complaints of worsening back pain.  He reported weight loss 
of 16 pounds.  A chest x-ray showed a new left lower effusion 
and a possible mass.  A CT chest scan showed collapse of the 
superior and anterior medial segment of the left lower lobe 
with significant volume loss.  It was felt that this evidence 
indicated that his symptoms were more serious, and they 
included a compressing mass to the secondary medial segment 
and bronchi.  The physician noted that the CT scan film, 
however, contained limited findings because the Veteran 
refused to have the contrast agent.  

A pulmonary consultation report dated March 7, 2002 shows the 
pulmonologist reported concerns of possible lung cancer; he 
ordered a trans-thoracic needle biopsy and bronchoscopy.  A 
March 21, 2002 CT guided biopsy revealed scar tissue that was 
consistent with chronic inflammation, but was negative for 
malignancy.  An April 15, 2002 bronchoscopy and bronchial 
washing, however, revealed positive findings for non-small 
cell lung cancer.  

A May 3, 2002 thoracic surgery consult report shows that 
further testing (PET scan, pulmonary functioning test and 
head CT scan) were required prior to determining whether the 
Veteran was viable surgical candidate.  The consultation 
report shows that the Veteran was informed that if there was 
no evidence of distant metastases, then he would undergo 
further testing to determine the pathological stage of his 
lung cancer.  

A May 9, 2002 oncology consultation report shows that the 
Veteran was informed that he had lung cancer, and further, he 
was informed that there was a small chance that the condition 
was curable.  He was also informed that if the cancer was not 
curable, it could be reduced by radiation and chemotherapy 
treatment.  The oncologist noted that the Veteran was 
scheduled for further testing at West Haven, but the Veteran 
refused to come to these appointments, because he wanted the 
additional tests performed at Newington.  The Veteran was 
given the earliest possible appointment of May 22, 2002 for 
CT scan at Newington, but he also refused this appointment 
because of a prior engagement.  He was scheduled for a later 
appointment in May.  The consultation report also showed that 
the Veteran refused to have oral/intravenous contrast in 
preparation for the CT scan.  He was informed of the 
limitation of a non-contrast CT scan, but he continued to 
refuse the contrast.  The Veteran was scheduled for follow-up 
appointment at Newington in Oncology in two weeks.  He 
refused to be scheduled for any future appointments in 
Oncology at West Haven. 

In a May 30, 2002 pulmonary note, the VA doctor indicated 
that pulmonary function test and quantitative V/Q scan 
indicated hat the veteran should be able to tolerate a left 
pneumonectomy.  The note also showed that the examiner was 
not sure as to the definite stage of the Veteran's lung 
cancer despite the extensive work-up. 

A June 11, 2002 outpatient note showed that the Veteran was 
still involved in work-up testing to determine if he was a 
surgical candidate.  

In a September 13, 2002 thoracic surgery consultation note, 
the surgeon noted that the Veteran had not previously shown 
for his appointments.  The surgeon noted that the Veteran was 
angry about his diagnosis, and that despite multiple attempts 
to discuss the Veteran's medical issues, the Veteran walked 
out of the appointment.   The surgeon noted that the Veteran 
may have metastatic disease with an increasing left pleural 
effusion.  The surgeon further noted that there were no 
appropriate indications for surgery.  

On September 27, 2002, the Veteran was scheduled for a lymph 
node biopsy.  An October 11, 2002 oncology note shows that 
there was lymph node involvement and that the Veteran was no 
longer a good candidate for surgery.  The Veteran was 
informed that the best approach would be treatment with 
radiation and chemotherapy.  

On a November 2, 2002 oncology note, it was noted that the 
Veteran was awaiting chemotherapy and radiation treatment, 
which was scheduled to start on November 15, 2002.  The 
record later shows that the Veteran's chemotherapy 
appointment was cancelled because he had injured his back 
from a fall and he was in too much pain to sit for the five 
hours of chemotherapy.  

On November 20, 2002, the Veteran was seen in the neurology 
clinic because he was no longer able to stand or walk.  He 
was subsequently admitted for a spinal cord compression.  The 
Veteran received radiation to his spine to treat the 
infiltrating tumor, but the treatment did not relieve his 
lower extremity paralysis.  

A December 2002 discharge summary shows that during the 
course of the Veteran's hospitalization, he became 
increasingly short of breath.  A CT chest scan showed diffuse 
interstitial infiltrates consistent with pneumonia.  The 
discharge summary also shows that on November 26, 2002, it 
was decided by the Veteran's family and his medical 
providers, that the Veteran would be made comfortable with 
Morphine and Ativan.  The Veteran passed away on December 2, 
2002.  The certificate of death shows his cause of death as 
respiratory arrest due to pneumonia due to lung cancer. 

Legal Criteria

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying death in the same manner as if such 
death were service-connected.  A death is considered a 
qualifying death if it was not the result of the veteran's 
willful misconduct and the death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

Analysis

The appellant contends that VA delivered improper, or 
negligent, care to the Veteran and that such care caused or 
contributed to his death.  She contends that the Veteran's 
life may have been extended if the VA had treated his lung 
cancer in a timely manner.  Specifically, she argues that VA 
was negligent because VA medical professionals failed to 
provide the Veteran with proper and timely care.  

Upon careful consideration of the appellant's contentions, as 
well as the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.

After a careful review of the evidentiary record, the Board 
concludes that there is no probative evidence showing that 
the proximate cause of the Veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination.  
The medical evidence of record shows that the timeliness of 
the Veteran's treatment was affected by the Veteran's own 
action.  The record shows that VA medical professionals began 
monitoring the Veteran for lung disorders in January 2000.  
The record shows, however, that the Veteran's course of the 
care between February 2001 to February 2002 was frustrated by 
his decision to forgo further evaluations, in particular a 
biopsy to determine the severity of the persistent lesions on 
his lung.  

The record also shows that the delay in the course of 
treatment between May 2002 and September 2002 was further 
exacerbated by the Veteran's own availability for treatment 
and his unwillingness to receive treatment at West Haven, 
where there was greater availability of the necessary medical 
equipment to determine the appropriate treatment course for 
the Veteran's lung cancer.   Further, the September 2002 
surgery consultation note shows that the Veteran failed to 
show at prior appointments to discuss the course of his 
treatment.  Once all the necessary testing was performed and 
it was determined that the Veteran was not a suitable 
candidate surgery, the Veteran was scheduled for the 
alternative chemotherapy treatment, but he was forced to 
cancel his first appointment, which caused further delays in 
the needed treatment.  

Although the record reveals a delay in final diagnosis of his 
condition and the course of treatment from when VA first 
began to monitor his symptoms, many of the factors affecting 
the timeliness of his diagnosis and his subsequent treatment 
were the result of the Veteran's own actions.  There is no 
competent evidence indicating that the VA medical personnel 
who afforded the Veteran treatment for his lung disorder 
beginning in January 2000 did not exercise the degree of 
skill and care ordinarily required of the medical profession 
in treating a patient with lung cancer.  In other words, 
there is no objective evidence indicating that a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the Veteran's cancer at an earlier time.  

Further, to the extent that the appellant is arguing that the 
Veteran's death was due to the negligence of VA for not 
conducting the appropriate tests earlier that would have 
resulted in an earlier diagnosis of the cancer, and 
therefore, earlier treatment, she has not submitted any 
documentation to support such contentions.

The Board has considered the appellant's beliefs that VA 
failed to properly treat the Veteran's fatal lung cancer, but 
this contention is unsupported by the medical evidence.  As 
noted, there is no competent medical evidence or opinion of 
record that demonstrates that VA's failure to treat the lung 
cancer within a timely manner proximately caused the 
Veteran's death.  The Board recognizes that lay statements 
may serve to support claims by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  The issue in this case, however, is a 
complex matter, which requires specialized training for a 
determination as to causation, standard of care, 
foreseeability, etc., and it is therefore not susceptible of 
resolution by lay opinions.  

The Board does not doubt the appellant's sincerity; however, 
the file does not contain any competent probative evidence to 
support her assertions.  Simply put, the appellant has 
submitted no competent evidence, which tends to substantiate 
her contentions that the Veteran's death was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment to the Veteran, 
or an event not reasonably foreseeable.

In the absence of competent evidence which demonstrates the 
Veteran's death was a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, the Board concludes that entitlement to DIC 
pursuant to 38 U.S.C.A. § 1151 is not warranted.  
Accordingly, the claim is denied.


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the Veteran's death is denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


